CAPITOL FEDERAL FINANCIAL, INC. 700 S. Kansas Avenue Topeka, KS 66603 November 12, 2010 Michael Clampitt Senior Attorney Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Capitol Federal Financial, Inc. Post-Effective Amendment No. 3 to Registration Statement on Form S-1 Filed November 9, 2010 File No. 333-166578 Dear Mr. Clampitt: In connection with our response to the SEC comment letter issued on November 10, 2010 relating to the above-referenced filing, Capitol Federal Financial, Inc. hereby acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Kent G. Townsend Kent G. Townsend Executive Vice President and Chief Financial Officer
